DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Drawings
The drawings are objected to because Fig. 3 is described as showing the wear resistant layer (101) being pushed apart from the thermal insulating layer in paragraph [0008] of the specification, but it is not clear which parts of Fig. 3 represent the wear resistant and thermal insulating layers. The instant specification designates reference numeral 1061 as the heat dissipation channels and 1062 as the isolating bars; however, the reference numerals appear to be swapped in Fig. 3 as the arrows showing the direction of air flow should be located in the heat dissipation channels (1061) rather than in the isolating bars (1062). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transparent base layer” (reference numeral 105, recited in claims 1 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble limitation reciting “a high-temperature resistant glass dimming film” is indefinite because it is not clear if the claim is meant to require that the film contains a component that is made of glass or if it is meant to require that the film is intended to be applied to glass. Absent further clarification from the instant specification, this limitation is considered to be met either by a film that comprises glass or by a film that is capable of being applied to glass.
Regarding claims 2-4, the claims are rejected based on their dependency on claim 1.
Regarding claim 5, the limitation reciting “wherein the transparent base layer comprises components in the following mass fractions: polyvinyl alcohol 10-30 parts; ethylene diamine 8-10 parts; isopropanol 15-20 parts; metal powder 3-5 parts; organic toner 1-2 parts; polytetrachloroethylene 4-6 parts; polyurethane the remaining; the mass fractions of the above components are 100 parts in total” is indefinite because it is not clear how the transparent base material layer can contain solvents such as ethylene diamine and isopropanol. The claimed composition appears to represent the mass fractions of components used in making the transparent base material layer rather than the final composition of the transparent base material layer present in the high-temperature resistant glass dimming film as claimed. It is not clear exactly what the final composition of the claimed transparent base material layer is when present in the final product, and the instant specification does not provide any further clarification.
Due to the indefiniteness of claim 5, the metes and bounds of the claim are not able to be determined and therefore, prior art is unable to be applied to claims 5 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 208630039, machine translation via EPO provided).
Regarding claim 1, Wu teaches a protective film comprising a scratch-resistant layer (5; wear resistant layer), a buffer layer (6), a thermal insulation layer (4; thermal insulating layer), a UV absorption layer (7; ultraviolet-proof layer), an adhesive layer (2), and a base layer (1) ([0017], Fig. 1). The protection film further comprises a release film layer (8; hollow layer) having a plurality of lateral vent holes (11; heat dissipation channels) which serve to expel air bubbles when the film is applied and are equally spaced apart on the side wall of the release film layer ([0020], Figs. 1-3), such that the lateral vent holes correspond to the claimed heat dissipation channels, and the portions of the release film located between the vent holes correspond to the claimed isolating bars.
With respect to the width and spacing among the plurality of heat dissipation channels, Wu teaches that the lateral vent holes are equally spaced ([0020], Figs. 1-2) but does not expressly teach a relative dimension of the width and spacing of the heat dissipation channels. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate size and configuration for the heat dissipation channels, such as an identical width and spacing, according to the intended use of the protective film. Additionally, arbitrary recitations of relative size, dimension, or proportion cannot distinguish a claimed invention from the prior art when the differences would otherwise have been obvious. See MPEP 2144.04(IV)(A).
Wu further differs from the claimed invention in that the reference does not expressly teach that the layers are arranged according to the claimed configuration. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the layers of the touch device of Wu in order to arrive at the claimed structure. In the case where the prior art describes the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 2, Wu teaches all of the limitations of claim 1 above but is silent to a material of the release film layer and therefore does not teach that the isolating bars are made of polyethylene. However, Wu does teach that polyethylene can be used as the material of the thermal insulating layer for its good heat insulating properties and its stability ([0010], [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to select polyethylene as the material for the isolating bars of the protective film for its good heat insulating properties and stability, as taught by Wu.
Regarding claim 4, Wu teaches all of the limitations of claim 1 above but does not expressly teach a specific width of the heat dissipation channels. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate dimension for the widths of the heat dissipation channels based on the amount of flow of air or heat required for a particular application. Additionally, arbitrary recitations of relative size, dimension, or proportion cannot distinguish a claimed invention from the prior art when the differences would otherwise have been obvious. See MPEP 2144.04(IV)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 208630039, machine translation via EPO provided) as applied to claim 1 above, and further in view of Choiniere et al. (US 2015/0064422).
Regarding claim 3, Wu teaches all of the limitations of claim 1 above but does not expressly teach that the wear resistant layer is a nano ceramic layer. However, in the analogous art of protective films configured to protect a glass substrate, Choiniere et al. teaches a protective film (108) configured to protect a substrate (106) from damage, wherein the protective film comprises an outer layer (110A; wear resistant layer) in the form of a hard coating made of a material having relatively high hardness that is configured to resist scratches, cracks, and/or other damage, such as a ceramic material ([0028], [0030]).
Given that the protective films of Wu and Choiniere et al. are both configured to protect glass substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-temperature resistant glass dimming film of Hsu by using a nano ceramic layer as the wear resistant layer on the external surface of the film, as taught by Choiniere et al., for the benefit of preventing scratches, cracks, and other types of damage to the film and the underlying substrate.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2019/0033504) in view of Tsai (US 2014/0050882).
Regarding claim 1, Miyata et al. teaches a transparent heat-shielding/heat-insulating member (105; high-temperature resistant glass dimming film) having a multi-layer structure comprising an optical adjustment protective layer (13; wear resistant layer), an infrared reflective layer (12; thermal insulating layer), a transparent base substrate (11; ultraviolet-proof layer) which can contain an ultraviolet absorbing agent, an light diffusing pressure-sensitive adhesive layer (16; adhesive layer), and a glass plate (17; transparent base layer) (Fig. 7, [0077], [0093]). Miyata et al. differs from the claimed invention in that the reference does not expressly teach a hollow layer comprising a plurality of heat dissipation channels and isolating bars.
However, in the analogous art of protective films for electronics, Tsai teaches a screen protection device (100; high-temperature resistant glass dimming film) for attaching onto a display screen of an electronic device (200) (Abstract, [0026], Figs. 1-4). The screen protection device comprises a tempered glass sheet (210) and an air layer (260) formed between the tempered glass sheet and the upper surface of the electronic device, and further comprises a sticking layer (230; hollow layer) having bidirectional air tunnels (532; heat dissipation channels) arranged horizontally which connect the air layer to the outside space ([0035], Fig. 5). During use of the electronic device, the volume of the air layer is reduced when the screen protection device is pressed, causing air to flow out from the air layer [0035]. When the screen protection device is not being pressed, air flows back through the bidirectional air tunnels into the air layer from the outside space to balance the air pressure, thus restoring the original shape of the device and preventing permanent deformation thereof ([0012], [0035]). Therefore, the bidirectional air tunnels correspond to the claimed heat dissipation channels, and the portions of the sticking layer located between the air tunnels correspond to the claimed isolating bars.
It would have been obvious to one of ordinary skill to modify the heat-shielding/heat-insulating member of Miyata et al. by including a hollow layer having heat dissipation channels and isolating bars, as taught by Tsai, for the benefit of providing the protective film with a mechanism for evacuating heat or air from within the film to the outside space.
With respect to the width and spacing among the plurality of heat dissipation channels, Tsai et al. teaches that the shapes and sizes of the bidirectional air tunnels are not particularly limited and that the air tunnels can be arranged in a regular or irregular pattern ([0038], [0040], Figs. 5-11). Therefore, it would have been obvious to one of ordinary skill in the art to select an appropriate size and configuration for the heat dissipation channels, such as an identical width and spacing, according to the intended use of the protection device. Additionally, arbitrary recitations of relative size, dimension, or proportion cannot distinguish a claimed invention from the prior art when the differences would otherwise have been obvious. See MPEP 2144.04(IV)(A).
Regarding claim 4, Miyata et al. in view of Tsai teaches all of the limitations of claim 1 above but does not expressly teach a width of the heat dissipation channels. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate dimension for the widths of the heat dissipation channels based on the amount of flow of air or heat required for a particular application. Additionally, arbitrary recitations of relative size, dimension, or proportion cannot distinguish a claimed invention from the prior art when the differences would otherwise have been obvious. See MPEP 2144.04(IV)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2019/0033504) in view of Tsai (US 2014/0050882) as applied to claim 1 above, and further in view of Choiniere et al. (US 2015/0064422).
Regarding claim 3, Miyata et al. in view of Tsai teaches all of the limitations of claim 1 above but does not expressly teach that the wear resistant layer is a nano ceramic layer. However, in the analogous art of protective films configured to protect a substrate, Choiniere et al. teaches a protective film (108) configured to protect a substrate (106) from damage, wherein the protective film comprises an outer layer (110A; wear resistant layer) in the form of a hard coating made of a material having relatively high hardness that is configured to resist scratches, cracks, and/or other damage, such as a ceramic material ([0028], [0030]).
Given that the protective films of Miyata et al., Tsai, and Choiniere et al. are configured to protect glass substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-temperature resistant glass dimming film of Miyata et al. in view of Tsai by using a nano ceramic layer as the wear resistant layer on the external surface of the film, as taught by Choiniere et al., for the benefit of preventing scratches, cracks, and other types of damage to the film and the underlying substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (US 2017/0060280) teaches a touch device with enhanced protection effect comprising a transparent layer (20), a protection layer (10) comprising TiO2 or ZnO nanoparticles which absorb ultraviolet light, a touch sensing layer (40), a heat-shielding layer (60) comprising dot spacers (61) and insulating space (64), a layer of insulating adhesive (62; adhesive layer), and a transparent substrate (50), and a display (30) ([0016]-[0019], Figs. 2-4).
Long et al. (CN 209730107, machine translation via EPO provided) teaches a heat insulation cover comprising a heat dissipation frame (3) comprising heat dissipation channels (4) for discharging excess heat and heat dissipation strips (5) arranged between two adjacent channels ([0011], [0013], [0021], [0032], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785